Citation Nr: 0008485	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  91-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas

THE ISSUES

1.  Entitlement to service connection on a radiation basis 
for cancer of the rectum.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
numbness of the right arm.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulnar 
nerve palsy of the right hand.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for colon 
cancer.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to December 
1975.  

In May 1976, the VA Regional Office (RO) in Waco, Texas, 
denied service connection for numbness involving the right 
arm.  Following pertinent notice to the veteran the same 
month, a Notice of Disagreement was not received during the 
subsequent year.

In June 1987, the RO denied service connection for ulnar 
nerve palsy involving the right hand and cancer of the colon.  
Following receipt of a Notice of Disagreement (NOD), a 
Statement of the Case (SOC) was mailed to the veteran in 
December 1987.  Thereafter, the veteran did not file a 
Substantive Appeal within 60 days from the mailing of the 
SOC, or within the remainder of the one-year period from the 
date of mailing of the veteran's notice of the June 1987 
rating denials.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  The appeal was last 
before the Board in October 1995, at which time it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in January 1999, 
continued to deny each issue listed on the title page. 

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Cancer of the rectum is not a result of exposure in 
service to ionizing radiation.

2.  In May 1976, the RO denied service connection for 
numbness involving the right arm; following pertinent notice 
to the veteran the same month, a NOD was not received during 
the subsequent year.

3.  The additional evidence received since the unappealed May 
1976 rating denial of service connection for numbness 
involving the right arm is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.

4.  In June 1987, the RO denied service connection for ulnar 
nerve palsy involving the right hand and cancer of the colon; 
following receipt of a NOD, a SOC was mailed to the veteran 
in December 1987.  Thereafter, the veteran did not file a 
Substantive Appeal within 60 days from the mailing of the 
SOC, or within the remainder of the one-year period from the 
date of mailing of the veteran's notice of the June 1987 
rating denials.

5.  The additional evidence received since the unappealed 
June 1987 rating denial of service connection for ulnar nerve 
palsy involving the right hand is, in its entirety, not so 
significant that it must be considered in order to fairly 
decide the claim.

6.  The additional evidence received since the unappealed 
June 1987 rating denial of service connection for colon 
cancer is, in its entirety, not so significant that it must 
be considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  Cancer of the rectum is not a residual of radiation 
exposure incurred in service.  38 U.S.C.A. §§ 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.309, 3.311 (1999).  

2.  Evidence received since the unappealed May 1976 rating 
denial of service connection for numbness involving the right 
arm is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  Evidence received since the unappealed June 1987 rating 
denial of service connection for ulnar nerve palsy involving 
the right hand is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  Evidence received since the unappealed June 1987 rating 
denial of service connection for colon cancer is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cancer of the Rectum

The Board finds that the veteran's claim for service 
connection on a radiation basis for cancer of the rectum is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran asserts that he developed cancer of the rectum as 
a result of his having been exposed to ionizing radiation in 
the course of having worked in the vicinity of nuclear 
weapons during shipboard duty for a several-year duration in 
the early 1970's.  In this regard, pertinent service 
personnel documentation reflects that the veteran was, in the 
course of such duties, exposed to .020 rem of ionizing 
radiation.  Evidence of non-VA origin, in turn, reflects that 
he was assessed as having cancer of the rectum in 1982.  

The Board notes that cancer of the rectum is listed as a 
'radiogenic disease' under the provisions of 38 C.F.R. 
§ 3.311(b)(2).  In a June 1999 memorandum, the Chief Public 
Health and Environmental Hazards Officer (CPH) noted that the 
veteran received a dose of ionizing radiation during service 
of .020 rem.  The CPH further cited research data which 
indicated that a "statistically significant increased risk 
for rectal cancer [had] been found only after extremely high 
radiation therapy doses (e.g., thousands of rads)".  Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, p. 181.  Based on the foregoing research data, 
the CPH opined that "it [was] unlikely that the veteran's 
rectal cancer [could] be attributed to [his] exposure to 
ionizing radiation in service."  In a memorandum dated later 
the same month, following a review of the evidence in its 
entirety, the VA Compensation and Pension Service Director 
indicated that it was his opinion "that there was no 
reasonable possibility that the veteran's" cancer of the 
rectum was the result of his inservice radiation exposure.

In considering the veteran's claim for service connection on 
a radiation basis for cancer of the rectum, the Board would, 
in the first instance, emphasize that it finds that the 
above-addressed opinion of the CPH is thorough, well reasoned 
and persuasive.  Further, the Board notes that cancer of the 
rectum is not among the diseases subject to presumptive 
service connection under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309.  The Board would further 
observe that a VA examiner, in conjunction with his 
examination of the veteran in February 1998, was similarly of 
the opinion that the veteran's rectal cancer was likely not 
related to inservice exposure to ionizing radiation.  In 
light of the foregoing considerations, then, the Board 
concludes that the preponderance of the evidence is against 
service connection on a radiation basis for cancer of the 
rectum.  38 U.S.C.A. §§ 1112, 5107; 38 C.F.R. §§ 3.309, 
3.311.


II.  New and Material Evidence, Numbness of Right Arm

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The May 1976 rating 
denial of service connection for numbness involving the right 
arm is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the May 1976 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for numbness involving the 
right arm in May 1976, the RO, after observing that numbness 
involving the right arm was noted in service medical evidence 
dated in January 1975, denied service connection for the 
same, inasmuch as such condition was not shown on the 
veteran's examination by VA in April 1976.  Evidence in the 
RO's possession in May 1976 included the veteran's service 
medical records.  That evidence reflects that while he was 
hospitalized in January-February 1975, the veteran complained 
of experiencing "episodic transient" paresthesias involving 
each upper extremity.  Thereafter, when he was examined for 
service separation purposes in June 1975, the veteran's upper 
extremities were clinically evaluated as normal.  Subsequent 
to service, when he was examined by VA in April 1976, no 
neurological abnormality involving the right arm was 
assessed. 

Evidence added to the record since May 1976 includes a report 
pertaining to the veteran's examination by VA in February 
1994, on which occasion the veteran indicated that he first 
noticed "numbness" involving his right upper extremity when 
his right hand was injured by a "falling....torpedo" in 
approximately 1967 in service.  He also alluded to an 
inservice slipping injury involving his right elbow in 
service in 1968.  Findings on physical examination included 
subjective numbness in the veteran's right forearm.

The veteran contends, in essence, that he presently has 
numbness involving his right arm as a result of a right hand 
or possibly right elbow injury (or injuries) that occurred in 
service.  In considering whether new and material evidence 
has been submitted to reopen his related claim for service 
connection for numbness involving the right arm, the Board 
would point out that, contrary to the record in the RO's 
possession in May 1976 (which was devoid of evidence 
documenting then present numbness involving the right arm), 
the report of the above-cited February 1994 VA examination 
clearly reflects (albeit on a subjective basis) the same.  
This evidence is, therefore, 'new'.  However, even ignoring 
the matter of whether either of the two right upper extremity 
injuries to which the veteran alluded on such examination 
actually transpired in service, the Board would advance the 
salient consideration that the examination report is not 
'material', inasmuch as it does not relate the subjective 
numbness to either inservice injury (or any other service 
factor).  In light of the above observations, then, it is 
concluded that no item of 'new and material' evidence, i.e., 
no item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for numbness involving the right arm.  Therefore, such claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  New and Material Evidence, Ulnar Nerve Palsy of the 
Right Hand

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The June 
1987 rating denial of service connection for ulnar nerve 
palsy of the right hand is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the June 1987 decision is new and material under the 
above-stated provisions of 38 C.F.R. § 3.156(a). 

In denying service connection for ulnar nerve palsy of the 
right hand in June 1987, the RO observed that service medical 
records did not reflect any evidence of "chronic right hand 
disability".  Evidence in the RO's possession in June 1987 
included the veteran's service medical records.  That 
evidence reflects that in December 1958 the veteran fell 
while working in a pit and struck his right ulna.  When seen 
apparently the next day, the veteran had pain and "limited 
motion" in his right wrist.  On examination, the veteran was 
found to be free of "fracture", and the application of a hot 
pack was recommended.  When he was examined for service 
separation purposes in June 1975, the veteran's right upper 
extremity was clinically evaluated as normal.  Subsequent to 
service, when he was examined by VA in May 1987, the veteran 
complained of having a claw hand in the ulnar distribution on 
the right.  The veteran related that his right hand had been 
injured in service by " a torpedo rolling in the [ship] 
cabin", subsequent to which he developed the ulnar palsy and 
claw hand deformity.  Following physical examination, the 
pertinent examination impression implicated ulnar nerve palsy 
of the right hand which was "probably secondary to" the 
veteran's asserted inservice hand injury.

Evidence added to the record since June 1987 includes a 
report pertaining to the veteran's examination by VA in 
February 1994, on which occasion the veteran indicated that 
he first noticed "weakness [in] his right hand" after the 
hand was injured by a 'falling....torpedo' in approximately 
1967 in service.  He also alluded to an inservice slipping 
injury involving his right elbow in service in 1968.  
Findings on physical examination included decreased sensation 
involving the distribution of the ulnar nerve on the right.  
The pertinent examination impression implicated right ulnar 
nerve dysfunction which was "likely secondary to either the 
elbow or hand injury" sustained in service.  Also of recent 
receipt is a report pertaining to the veteran's examination 
by VA in September 1996, on which occasion he indicated 
having injured his right hand in a "torpedo" accident "in 
1967 or 1968".  He indicated that he had fractured his right 
hand, in response to which surgery and casting was performed.  
On physical examination, the veteran was noted to have a 
"right hand deformity" at the ulnar site on the right, and he 
could only "minimally" move his fourth and fifth fingers.  
The pertinent examination impression implicated right hand 
deformity on the right, for which no etiology was stated.  

The most recent item added to the record is a report 
pertaining to the veteran's examination by VA in December 
1998.  Incident to his review of the veteran's file, the VA 
examiner noted that in "1958" the veteran had struck his 
right upper extremity in a fall, and that service medical 
records were otherwise negative for any reference to an 
injury involving the right hand or arm.  The examiner also 
noted that the veteran had been found to have a "slight claw 
hand deformity" on the right on examination by VA in 1994.  
On physical examination, the veteran was noted to have a 
"claw hand deformity" involving primarily his "fourth and 
fifth fingers."  The examination diagnosis implicated 
"damage" in the right ulnar nerve distribution which was 
manifested by some finger weakness.  The examiner noted that 
the veteran's above-cited '1958' right upper extremity injury 
was the lone indication of inservice trauma involving such 
extremity.  Since the veteran was free of "disability from 
ulnar nerve damage" some 17 years after the 1958 inservice 
fall, the examiner concluded that it was "doubtful" that the 
veteran's present ulnar nerve dysfunction on the right was 
traceable to such fall.  Rather, he felt that the veteran had 
sustained "some subsequent injury" to his ulnar nerve on the 
right that had brought about the present dysfunction.

The veteran contends, in essence, that he presently has ulnar 
nerve palsy of the right hand as a result of a the above-
addressed 1958 fall, 1967/1968 torpedo-related right hand 
injury, or an asserted 1968 injury involving his right elbow.  
In considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for ulnar nerve palsy of the right hand, the Board would 
point out that all of the evidence addressed in the preceding 
paragraph is 'new'.  However, the Board is of the view that 
no item of the recently received evidence is 'material', 
owing to the following reasoning:  While the VA examiner in 
February 1994 indicated that the veteran's assessed right 
ulnar nerve dysfunction was likely related to his alleged 
1967/1968 torpedo-related hand injury or his alleged 1968 
slipping-related injury involving his right elbow, service 
medical records are negative for either such injury.  To be 
sure, service medical records do in fact document that the 
veteran injured his right upper extremity in a fall in 1958.  
However, owing to the long duration between such fall and the 
initial evidence of 'disability from ulnar nerve damage', the 
VA examiner in December 1998 was of the view that the 
veteran's present ulnar nerve dysfunction on the right was 
not associable with trauma sustained in the 1958 fall.  Given 
such opinion, and because the 1958 fall is the lone right 
upper extremity injury reflected in service medical records, 
the Board is constrained to conclude that no item of 'new and 
material' evidence, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for ulnar nerve palsy of the right 
hand.  Therefore, such claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


IV.  New and Material Evidence, Cancer of the Colon

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The June 
1987 rating denial of service connection for cancer of the 
colon is final, based upon the evidence then of record.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the June 
1987 decision is new and material under the above-stated 
provisions of 38 C.F.R. § 3.156(a). 

In denying service connection for cancer of the colon in June 
1987, the RO observed that colon cancer was first shown more 
than one year after the veteran's separation from service, 
and determined that there was no evidence otherwise relating 
the veteran's colon cancer to service.  Evidence in the RO's 
possession in June 1987 included the veteran's service 
medical records, which are silent for any reference to colon 
cancer.  Also in the RO's possession in June 1987 was the 
report pertaining to the veteran's examination by VA in May 
1987, the pertinent diagnosis on which was colon cancer, 
postoperative status.

Evidence added to the record since June 1987 includes a 1982 
item from "Gaston Episcopal Hospital" which reflects an 
assessment of rectal cancer.  Also added to the record since 
June 1987 are several other items, none of which is dated 
earlier than 1982, reflecting an assessment of colon cancer.  
The most recent item of newly received evidence is the report 
pertaining to the veteran's examination by VA in February 
1998, on which occasion the veteran indicated that he had 
worked "on a nuclear submarine" in the 1970's in service.  
The VA examiner indicated that he had no "evidence to prove" 
that the veteran's work on a nuclear submarine in service had 
"caused his [colon] cancer".

In considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for colon cancer, the Board would point out that all of the 
evidence addressed in the preceding paragraph which reflects 
an assessment of colon cancer, to include the 1982 item from 
'Gaston Episcopal Hospital', merely conveys information of 
which the RO was aware in June 1987.  As such, the data 
provided on these items is cumulative to evidence previously 
of record and the items therefore do not comprise 'new' 
evidence.  See 38 C.F.R. § 3.156.  In addition, none of the 
recently received evidence is 'material', because the lone 
item which even bears on colon cancer of service origin 
(i.e., the report of the February 1998 VA examination) 
disclaims the existence of any etiological relationship 
between the veteran's colon cancer and his period of service.  
Given the foregoing observations, then, the Board is 
constrained to conclude that no item of 'new and material' 
evidence, i.e., no item of evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, in accordance with the above-cited 
provisions of 38 C.F.R. § 3.156(a), has been submitted in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for colon cancer.  Therefore, such 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

Service connection on a radiation basis for cancer of the 
rectum is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
numbness involving the right arm is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
ulnar nerve palsy of the right hand is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
colon cancer is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


